DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on December 2, 2021.
Claims 1, 4, 5, 7 and 11-13 are pending.
Claims 1 and 13 have been amended.
Claim 6 has been canceled.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1 and 13 recite determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child, and determining the virtual resource as a member of the group when the virtual 
The limitation of determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child. The limitation of determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child. The limitation of determining the virtual resource as a member of the group when the virtual resource type is identical to the group member type of the group, as drafted, is a process that, 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – receiving a group creation request having a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a group creation request having a group member identification (ID) and when a resource having the group member ID is a virtual resource that does not contain type information: retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request amount to gathering data which cannot provide an inventive concept and the additional elements of an originator device, processor and/or storage amount to no more than mere instructions to apply the 
Claims 4, 5, 7, 11 and 12 are directed to an abstract idea without significantly more. Claim 4 recites the virtual resource is addressed by appending a resource name of the virtual resource to a resource ID of the parent resource. Claim 5 recites a resource name of the virtual resource is pre-defined. Claim 7 recites wherein the virtual resource comprises at least one of a latest resource which, when there is a request, applies the request to the latest resource among existing resources, and an oldest resource which, when there is a request, applies the request to the oldest resource among the existing resources. Claim 11 recites the step of retrieving is performed in a group creation procedure. Claim 12 recites the step of retrieving is performed in a group updating procedure. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 4, 5, 7, 11 and 12 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1, 4, 5, 7 and 11-13 are allowed as long as the §101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:

type information: retrieve a type attribute of apparent resource of the virtual resource to be included in a group according to the group creation request, determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child, and determining the virtual resource as a member of the group when the virtual resource type is identical to the group member type of the group and when the resource contains the type information: determining a type attribute of the resource is identical to the group member type recorded on the group creation request, and determining the resource as a member of the group when the type attribute of the resource is identical to the group member type of the group” as recited in the independent claim 1 and similarly in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	The amended claims do not recite any method of organizing human activity or mental process because, under the broadest reasonable interpretation, the current claims do not cover performance in the mind but for the recitation of generic computer components. The steps of claim 1 require action that cannot be practically applied in the mind, such as, for example, determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child; determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child; and determining a type attribute of the resource is identical to the group member type recorded on the group creation request. A mental process by a human is no longer encompassed in the claim scope.
Further, assuming arguendo the claimed subject matter is related to an abstract idea, Applicants respectfully submit that the claimed subject matter include improvements to another technology or technical field, e.g., machine to machine (M2M)/Intent of Things (IoT) technology, and more particularly, a method for validating validity of a group member to be included in a group resource. Applicants respectfully submit that the claimed subject matter also includes a specific limitation other than what is well-understood, routine and conventional in the field, given that the claims are free of prior art.


Examiner’s response:
The Examiner respectfully disagrees. As can be seen in the updated §101 rejection to claim 1, it is the Examiner position that “determining whether the type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child; determining a virtual resource type of the virtual resource is identical to a group member type recorded on the group creation request when the type attribute of the parent resource is the pre-defined resource type allowed to have the virtual resource as the child; and determining a type attribute of the resource is identical to the group member type recorded on the group creation request” recite an abstract idea. This is because these “determining” limitations can encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. The addition of “a pre-defined resource type” does not integrated into a practical application nor does it amount to significantly more than the judicial exception.
The Examiner would like to note that simply because the claimed subject matter is free of prior art does not make the claims patent eligible under §101.
For at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/

January 10, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191